DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
In view of Applicant’s response filed on November 24, 2021 claims 19-41 remain pending and have been examined.

Rejection Under Double Patenting 
With respect to Double Patenting rejection, Applicant request that the rejection be put in abeyance pending allowance of the or until such time the claims of the present application are allowed.
In response Applicant’s request is Granted pending allowance of the present application.

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.
With respect to independent claim 19, Applicant argues that Robertson and Torla fail to disclose the recited “second security mode.” Specifically, that Robertson and Torla fail to teach or suggest “in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting input of secure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service” as recited in claim 19.
In response Examiner respectfully disagree and submits that Robertson does teach or suggest the claimed limitation: “in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting input of secure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service” as recited in claim 19. For example, Robertson in paragraph [0009], teaches that “More specifically, when the PINpad enters a nonsecure mode of operation to allow a customer to enter alphanumeric information other than a PIN, the controller operates to control the display such that only predefined messages can be displayed.  Accordingly, the situation wherein the customer is tricked into entering his PIN while the PINpad is in a nonsecure mode of operation is prevented.” From the above it clear that nonsecure mode or second security mode, the card reader is enabled to read customer card but disabled from accepting the PIN via the PINpad of the card reader. Accordingly, the claim limitation is met and the rejection should be maintained.
Applicant further argues that the Examiner is confusing the PINpad of Robertson with the card reader of Robertson because Robertson is completely silent as to the car reader ever being enabled or disabled as required in the recited second security mode.
In response Examiner respectfully disagrees and submits that the customer swipes his or her card via Robertson’s card reader but attempt to enter PIN via the PINpad of the card reader 
Applicant further argues with respect to claim 19, that Robertson and Torla fail to disclose “transitioning the card reader” as recited in claim 19. That even assuming arguendo, that Robertson and Torla disclose the recited “second security mode” that Robertson and Torla still fail to disclose or suggest “in response to the detection of the breach, transitioning the card reader from functioning in a first security mode to functioning in a second security mode” as recited in claim 19.
In response Examiner respectfully disagrees and submits that Torla at [0028], discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.” From the above it is clear that the claim limitation is met and the rejection should be maintained.
Applicant further argues that the rejection is based on improper hindsight
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to dependent claim 20, Applicant argues that that Robertson and Torla fail to teach or suggest the method, wherein in the first security mode a keypad is enabled to accept manual input of unsecure information from a customer and to accept manual input of secure information from a customer, and in the second security mode the keypad is enabled to accept the manual input of unsecure information and is disabled from accepting the manual input of secure information.
In response Examiner respectfully disagrees and submits that Robertson paragraph 0028 clearly teaches or suggest the claim limitation and for this reason the claim rejection is met and should be maintained.
With respect to independent claim 26, Applicant argues that claim 26 is similar though different in scope with claim 19 and that for reasons similar to those regarding claim 19, Robertson and Torla fail to teach or suggest “prior to the detection of the security breach, accepting input of unsecure data and accepting input of secure data via an electronic payment mechanism for payment for at least one of a good and a service” and “after the detection of the security breach, accepting input of unsecure data and disallowing input of secure data via the payment mechanism for payment for at least one of a good and a service, encrypting the input data,” as recited in independent claim 26.
In response Examiner respectfully disagrees and incorporate the preceding paragraph as relates to claim 19 as if fully rewritten herein. Examiner further reiterates that Robertson in view of Torla does teach or suggest the claimed limitation “prior to the detection of the security breach, accepting input of unsecure data and accepting input of secure data via an electronic payment mechanism for payment for at least one of a good and a service” and “after the detection of the security breach, accepting input of unsecure data and disallowing input of secure data via the payment mechanism for payment for at least one of a good and a service, encrypting the input data,” as recited in independent claim 26. For example, Robertson in paragraph [0009], teaches that “More specifically, when the PINpad enters a nonsecure mode of operation to allow a customer to enter alphanumeric information other than a PIN, the controller operates to control the display such that only predefined messages can be displayed.  Accordingly, the situation wherein the customer is tricked into entering his PIN while the PINpad is in a nonsecure mode of operation is prevented.” From the above it clear that nonsecure mode or second security mode, the card reader is enabled to read customer card but disabled from accepting the PIN via the PINpad of the card reader. Accordingly the claim limitation is met and the rejection should be maintained.
With respect to claim 27, Applicant argues that for reasons similar to those discussed in claim 20, Robertson and Torla fail to teach or suggest that the payment mechanism includes a keypad. 
In response Examiner respectfully disagrees and submits that Robertson does teach or suggest that the payment mechanism includes keypad as shown in fig. 2
With respect to claim 28, Applicant argues that for reasons similar to those discussed in claim 19, Robertson and Torla fail to teach or suggest that the payment mechanism includes a card reader. 
In response Examiner respectfully disagrees and submits that Robertson does teach or suggest that the payment mechanism includes card reader as shown in fig. 2
With respect to claim 29, Applicant argues that for reasons similar to those discussed in claims 19 and 20, Robertson and Torla fail to teach or suggest that the payment mechanism includes a keypad and the method further comprises prior to the detection of the security breach and after the detection of the security breach, accepting data read by a card reader for payment for at least one of a good and a service, encrypting the read data, and processing the payment for at least one of a good and a service using the encrypted read data,” as recited in claim 29 (emphasis added).
In response Examiner respectfully disagrees and submits that Robertson in view of Torla does teach or suggest that that the payment mechanism includes a keypad and the method further comprises prior to the detection of the security breach and after the detection of the security breach, accepting data read by a card reader for payment for at least one of a good and a service, encrypting the read data, and processing the payment for at least one of a good and a service using the encrypted read data,” as recited in claim 29. See for example paragraph 0028 and 0029.
With respect to claim 30, Applicant argues that for reasons similar to those discussed in claims 19 and 20, Robertson and Torla fail to teach or suggest the limitation of claim 30 as shown in the rejection. 
In response Examiner respectfully disagrees and submits that Robertson in view of Torla does teach or suggest the limitation of claim 30 as shown in the rejection. For example, see paragraphs 0028; 0029 and 0045 as shown in the rejection.
With respect to claim 36, Applicant argues that for reasons similar to those discussed in claims 19 and 20, Robertson and Torla fail to teach or suggest the limitation of claim 36 as shown in the rejection. 
In response Examiner respectfully disagrees and submits that Robertson in view of Torla and Umezu does teach or suggest the limitation of claim 36 as shown in the rejection. For example, Umezu does teach or suggest the limitation after the transition, determining that a predetermined amount of time has passed as counted by a counter of the system. See Umezu paragraph [0037], which describes that “The generation of the command which gives rise to the mode transition information is timed uniquely by the CPU of the information processing apparatus 1 and is responsive to the read of part of the program stored in the memory core section 11.”). Since Robertson and Torla does teach or suggest the other limitations the claim limitation is met and the rejection should be maintained.
In view of the foregoing, it is Examiner’s position that claims 19-41 are not patentable over the prior arts of record and the rejection should be maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 19-38, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Nos. 9,911,266 B2 and 10,083,564 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, 8 and 15 of the U.S. Patent No. 10,083,564 B2 is obvious variants or verbatim copy of claims 19, 26 and 36 of the current application. 
Claims 5 and 12 of the U.S. Patent No. 10,083,564 B2 is obvious variants or verbatim copy of claims 23 and 33 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-20 of US. Patent No. 10,083,564 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,083,564 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-23, 26-33 and 40-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robertson et al (hereinafter “Robertson”) U.S. Patent Application Publication No. 2005/0211766 A1 in view of Torla et al (hereinafter “Torla”) U.S. Patent Application Publication No. 2005/0278549 A1.

As per claims 19 and 26, Robertson discloses a method, comprising:
detecting a security breach in a system that includes a card reader; and 
in response to the detection of the breach, transitioning the card reader from functioning in a first security mode to functioning in a second security mode;
wherein in the first security mode the card reader is enabled to read a customer card to accept input of secure information and unsecure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service (0028, which discloses that “As illustrated in FIG. 3, in operation, assuming a customer is purchasing fuel on the first side of the fuel dispenser 26, the customer inserts his smart card into the card reader 36A (step 300).  The controller 32 then prompts the user to enter his PIN by displaying text on the display 40A or using the voice prompt 50A or using both (step 302).  The customer then enters his PIN using the PINpad 38A (step 304).  As described below in more detail, the PINpad 38A encrypts the PIN (step 306) and communicates the encrypted PIN to the security module 24 (step 308) via the controller 32 and the POS 22.”; 0029)
wherein in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting input of secure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service (0009, which discloses that “More specifically, when the PINpad enters a nonsecure mode of operation to allow a customer to enter alphanumeric information other than a PIN, the controller operates to control the display such that only predefined messages can be displayed.  Accordingly, the situation wherein the customer is tricked into entering his PIN while the PINpad is in a nonsecure mode of operation is prevented.”)
What Robertson does not explicitly teach is:
detecting a security breach in a system that includes a card reader; and
in response to the detection of the breach, transitioning the card reader from functioning in a first security mode to functioning in a second security mode
Torla discloses a method comprising:
detecting a security breach in a system that includes a card reader (0028, which discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.”); and 
in response to the detection of the breach, transitioning the card reader from functioning in a first security mode to functioning in a second security mode (0028, which discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Robertson and incorporate the method, comprising: detecting a security breach in a system that includes a card reader; and in response to the detection of the breach, transitioning the card reader from functioning in a first security mode to functioning in a second security mode in view of the teachings of Torla in order to prevent fraudulent transaction.

As per claim 20, Robertson further discloses the method, wherein in the first security mode a keypad is enabled to accept manual input of unsecure information from a customer and to accept manual input of secure information from a customer, and in the second security mode the keypad is enabled to accept the manual input of unsecure information and is disabled from accepting the manual input of secure information (0028).

As per claims 21 and 31, Robertson failed to explicitly disclose the method, wherein the security breach includes detecting a motion event indicating unauthorized access, detecting a compromise of software indicative of a reduced assurance of proper handling of sensitive information, or detecting an error in software, firmware, or hardware.
Torla discloses the method, wherein detecting the security breach includes detecting a motion event indicating unauthorized access, detecting a compromise of software indicative of a reduced assurance of proper handling of sensitive information, or detecting an error in software, firmware, or hardware (0045).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Robertson and incorporate the method, wherein detecting the security breach includes detecting a motion event indicating unauthorized access, detecting a compromise of software indicative of a reduced assurance of proper handling of sensitive information, or detecting an error in software, firmware, or hardware in view of the teachings of Torla in order to prevent fraudulent transaction.

As per claims 22 and 32, Robertson failed to explicitly disclose the method, further comprising detecting occurrence of a maintenance event that addresses the detected security breach; and 
after the detection of the occurrence of the maintenance event, transitioning the card reader from functioning in the second security mode to functioning in the first security mode.
Torla discloses the method, further comprising detecting occurrence of a maintenance event that addresses the detected security breach (0025; 0045); and
after the detection of the occurrence of the maintenance event, transitioning the card reader from functioning in the second security mode to functioning in the first security mode (0025; 0045).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Robertson and incorporate the method, further comprising detecting occurrence of a maintenance event that addresses the detected security breach; and after the detection of the occurrence of the maintenance event, transitioning the card reader from functioning in the second security mode to functioning in the first security mode in view of the teachings of Torla in order to prevent fraudulent transaction.

As per claim 27, Robertson further discloses the method, wherein the payment mechanism includes a keypad (fig. 2).

As per claim 28, Robertson further discloses the method, wherein the payment mechanism includes a card reader (fig. 2).

As per claim 29, Robertson further discloses the method, wherein the payment mechanism includes a keypad, and the method further comprises:
prior to the detection of the security breach and after the detection of the security breach, accepting data read by a card reader for payment for at least one of a good and a service, encrypting the read data (0028), and
processing the payment for at least one of a good and a service using the encrypted read data (0028; 0029).

As per claim 30, Robertson further discloses the method, wherein:
the payment mechanism includes a keypad and a card reader (see fig. 2);
when the detected security breach is a type of security breach associated with the keypad, prior to the detection of the security breach and after the detection of the security breach, the method further comprises:
accepting data read by the card reader for payment for at least one of a good and a service, 
encrypting the read data (0028; 0029; 0045), and
processing the payment for at least one of a good and a service using the encrypted read data; and when the detected security breach is a type of security breach associated with the card reader, prior to the detection of the security breach and after the detection of the security breach, the method further comprises:
accepting data via the keypad for payment for at least one of a good and a service, encrypting the read data (0028; 0029; 0045), and
processing the payment for at least one of a good and a service using the encrypted data (0028; 0029; 0045).

With respect to claims 40-41, Robertson further discloses the method wherein the unsecure data includes at least one of phone number and zip code and the secure data includes personal identification number (PIN) data (0028)

Claim 23, 33 and 36-39, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robertson et al (hereinafter “Robertson”) U.S. Patent Application Publication No. 2005/0211766 A1 in view of Torla et al (hereinafter “Torla”) U.S. Patent Application Publication No. 2005/0278549 as applied to claim 19 above, and further in view of Umezu U.S. Patent Application Publication No. 2006/0107072 A1.

As per claim 23, Robertson and Torla failed to explicitly disclose the method, further comprising determining that a predetermined amount of time has passed since the detection of the security breach; and
after determining that the predetermined amount of time has passed, transitioning the card reader from functioning in the second security mode to functioning in a terminated functionality mode.
Umezu discloses the method, further comprising determining that a predetermined amount of time has passed since the detection of the security breach (0037; 0058); and
after determining that the predetermined amount of time has passed, transitioning the card reader from functioning in the second security mode to functioning in a terminated functionality mode (0037; 0058).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Torla and incorporate the method, comprising: determining that a predetermined amount of time has passed since the detection of the security breach; and after determining that the predetermined amount of time has passed, transitioning the card reader from functioning in the second security mode to functioning in a terminated functionality mode in view of the teachings of Umezu in order to enhance security.

As per claim 33, Robertson and Torla failed to explicitly disclose the method, further comprising determining that a predetermined amount of time has passed since the detection of the security breach; and
after determining that the predetermined amount of time has passed, disallowing input of unsecure data via the payment mechanism such that input of unsecure data and secure data via the payment mechanism is disallowed.
Umezu disclose the method, further comprising determining that a predetermined amount of time has passed since the detection of the security breach (0037; 0058); and
after determining that the predetermined amount of time has passed, disallowing input of unsecure data via the payment mechanism such that input of unsecure data and secure data via the payment mechanism is disallowed (0037; 0058).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Robertson and incorporate the method, comprising: determining that a predetermined amount of time has passed since the detection of the security breach; and after determining that the predetermined amount of time has passed, disallowing input of unsecure data via the payment mechanism such that input of unsecure data and secure data via the payment mechanism is disallowed in view of the teachings of Umezu in order to enhance security.

As per claim 36, Robertson discloses a method, comprising:
detecting a security breach in a system that includes a keypad; 
in response to the detection of the breach, transitioning the keypad from functioning in a first security mode to functioning in a second security mode; and
after the transition, determining that a predetermined amount of time has passed as counted by a counter of the system, and
in response to determining that the predetermined amount of time has passed, transitioning the keypad from functioning in the second security mode to functioning in a third security mode;
wherein in the first security mode the keypad is enabled to accept manual input of secure data and manual input of unsecure data, data received via the keypad is encrypted, and the encrypted data is used to process payment for at least one of a good and a service (0028, which discloses that “As illustrated in FIG. 3, in operation, assuming a customer is purchasing fuel on the first side of the fuel dispenser 26, the customer inserts his smart card into the card reader 36A (step 300).  The controller 32 then prompts the user to enter his PIN by displaying text on the display 40A or using the voice prompt 50A or using both (step 302).  The customer then enters his PIN using the PINpad 38A (step 304).  As described below in more detail, the PINpad 38A encrypts the PIN (step 306) and communicates the encrypted PIN to the security module 24 (step 308) via the controller 32 and the POS 22.”; 0029”);
wherein in the second security mode the keypad is disabled from accepting manual input of secure data and is enabled to accept manual input of unsecure data, data received via the keypad is encrypted, and the encrypted data is used to process payment for at least one of a good and a service (0009, which discloses that “More specifically, when the PINpad enters a nonsecure mode of operation to allow a customer to enter alphanumeric information other than a PIN, the controller operates to control the display such that only predefined messages can be displayed.  Accordingly, the situation wherein the customer is tricked into entering his PIN while the PINpad is in a nonsecure mode of operation is prevented.”); and
What Robertson does not explicitly teach is:
detecting a security breach in a system that includes a keypad; 
in response to the detection of the breach, transitioning the keypad from functioning in a first security mode to functioning in a second security mode; and
after the transition, determining that a predetermined amount of time has passed as counted by a counter of the system, and
in response to determining that the predetermined amount of time has passed, transitioning the keypad from functioning in the second security mode to functioning in a third security mode;
wherein in the third security mode the keypad is disabled from accepting manual input of secure data and from accepting manual input of unsecure data.
Torla discloses a method comprising:
detecting a security breach in a system that includes a keypad (0028, which discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.”);
in response to the detection of the breach, transitioning the keypad from functioning in a first security mode to functioning in a second security mode (0028, which discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.”); and
in response to determining that the predetermined amount of time has passed, transitioning the keypad from functioning in the second security mode to functioning in a third security mode (0028, which discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.”);
wherein in the third security mode the keypad is disabled from accepting manual input of secure data and from accepting manual input of unsecure data (0025, which discloses that “Note that in one embodiment, the capabilities of data processing system 100 in system insecure mode 206 are greatly reduced.  Alternatively, no functionality of data processing system 100 is allowed in system insecure mode 206.”).
Umezu discloses a method comprising:
after the transition, determining that a predetermined amount of time has passed as counted by a counter of the system (0037, which discloses that “The generation of the command which gives rise to the mode transition information is timed uniquely by the CPU of the information processing apparatus 1 and is responsive to the read of part of the program stored in the memory core section 11.”),
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Robertson and incorporate the method, comprising: detecting a security breach in a system that includes a keypad; in response to the detection of the breach, transitioning the keypad from functioning in a first security mode to functioning in a second security mode; and after the transition, determining that a predetermined amount of time has passed as counted by a counter of the system, and in response to determining that the predetermined amount of time has passed, transitioning the keypad from functioning in the second security mode to functioning in a third security mode in view of the teachings of Robertson and Umezu respectively in order to enhance security.
As per claim 37, Robertson further discloses the method, wherein:
in the first security mode a card reader of the system is enabled to read a customer card to accept input of secure information and unsecure information (0028; 0029);
in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting the input of secure information (0028; 0029); but failed to explicitly disclose:
in the third security mode the card reader is disabled from accepting the input of unsecure information and secure information.
Torla discloses the method comprising: 
in the third security mode the card reader is disabled from accepting the input of unsecure information and secure information (0045).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Robertson and incorporate the method, comprising: in the third security mode the card reader is disabled from accepting the input of unsecure information and secure information in view of the teachings of Torla in order to enhance security.

As per claim 38, Robertson further discloses the method, wherein:
the system is one of a fuel dispenser, an automated teller machine, and an unattended payment terminal; a processor of the system encrypts the input data; and a controller of the system detects the security breach and transitions the keypad (see figs 2 and 5).

With respect to claim 39, Robertson further discloses the method wherein the unsecure data includes at least one of phone number and zip code and the secure data includes personal identification number (PIN) data (0028)



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 17, 2022